DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    PAIGE CHRISTINE ELKASLASY,
                             Appellant,

                                     v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual
 capacity but solely as Trustee for THE PRIMESTAR-H FUND I TRUST,
                                 Appellee.

                               No. 4D17-417

                          [December 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas Barkdull III, Judge; L.T. Case No. 50-2016-CA-
000920-XXXX-MB.

  Kendrick Almaguer and Samuel Aaron Korab of The Ticktin Law
Group, PLLC, Deerfield Beach, for appellant.

   Brandon S. Vesely of Albertelli Law, Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.